Citation Nr: 0926197	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946 
in the United States Army.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from an April 2007 rating decision from the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for bilateral 
hearing loss and assigned a 10 percent rating, effective 
November 16, 2006.  During the pendency of the appeal, the 
Veteran's claims file was transferred to the jurisdiction of 
the Pittsburgh, Pennsylvania RO, which certified the case for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has level III hearing in the right ear and level 
IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating for bilateral hearing loss 
in excess of 10 percent have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  In this case there has been no allegation of 
such prejudice.

VA has also made required efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
medical treatment records and reports from VA examinations.  

The Veteran has not identified any outstanding records for VA 
to obtain that were relevant to the claim and the Board is 
likewise unaware of such.  

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The Veteran was afforded a VA audiology 
examination in March 2007.  The examiner noted that the 
Veteran reported difficulties communicating with family 
members, hearing television and that his quality of life had 
declined.  In short, the examiner noted the functional 
effects of the hearing disability.  There is no evidence of a 
change in the Veteran's disability since the last VA 
examination.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duties pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2008.



Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Roman 
numeral level I, for essentially normal acuity, through level 
XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.   In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background & Analysis

The Veteran's service treatment records include whispered 
voice tests upon induction in March 1944 and upon separation 
in May 1946.  The results showed passing scores bilaterally 
on both occasions.  

A May 2005 private audiometry examination shows a mild 
sloping to profound sensorineural hearing loss bilaterally 
with good speech discrimination.  

In a March 2007 statement the Veteran's daughter reported 
that in the last few years he had declined in his ability to 
participate in conversations, social gatherings, and family 
events.  She reported that he not only had difficulty with 
hearing words, but also difficulty with expression, 
intonation, and linguistic nuances.  She claimed that these 
problems seriously impacted his quality of life.

At a March 2007 VA audiological examination, the Veteran 
reported significant military-related noise exposure from 
vehicles, railroads, artillery, and combat.  He claimed that 
he rode in an open military truck across France, Belgium, and 
Germany and then was assigned to guard trains.  He denied the 
use of hearing protection during military service.  

He reported progressively worsening hearing sensitivity 
bilaterally that affected his quality of life.  He asserted 
he had difficulty with speech discrimination, especially in 
conversational settings.  He was unable to hear and therefore 
appropriately respond to dialogue.  He said that he often 
misinterpreted information and responded inappropriately.  
This was embarrassing and frustrating.  Television and audio 
devices required a significant increase in volume to be 
understood.

On examination, the Veteran's auditory thresholds were as 
follows:

Hertz (Hz)  1,000   2,000   3,000   4,000   Average 
Right ear       30        55        85        95          66 
Left ear         25        60        80        85          62

Word discrimination scores were good bilaterally with 84 
percent in the right ear and 80 percent in the left ear using 
the Maryland CNC word list.  The examiner found hearing to be 
within normal limits at 250 Hz, sloping to mild-to-profound 
sensorineural hearing loss in the right ear; and hearing 
within normal limits through 1000 Hz, sloping from moderate-
to-profound sensorineural hearing loss in the left ear.  The 
examiner diagnosed sensorineural hearing loss and subjective 
tinnitus.  

In the Veteran's January 2008 notice of disagreement, he 
detailed combat noise exposure.  The Veteran asked that the 
circumstances of his noise exposure be considered in his 
appeal.

The Veteran's service connected disability is currently rated 
at 10 percent disabling pursuant to 38 C.F.R. § 4.85; 
Diagnostic Code 6100.  Applying the Veteran's March 2007 
audiological examination results to Table VI, a puretone 
threshold average of 66 decibels and speech discrimination of 
84 percent, in the right ear, equate to level III hearing for 
that ear.  A puretone threshold average of 62 decibels and 
speech discrimination of 80 percent, in the left ear, equate 
to level IV hearing for that ear.  Applying these results to 
Table VII, level IV hearing in the left ear (the poorer ear) 
and level III in the right ear (the better ear) result in a 
10 percent evaluation.

The provisions of 38 C.F.R. § 4.86, which provide an 
alternative means of rating hearing loss if there is evidence 
of exceptional patterns of hearing impairment, are 
inapplicable here based on the objective puretone threshold 
results.  There is no further evidence in the record to 
support an increased rating. 

Under the circumstances, the Board concludes the current 
level of disability shown does not warrant an initial rating 
in excess of 10 percent, and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under 
consideration.  The Board has considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999), but 
concludes that they are not warranted.   

While the Board is sympathetic to the difficulties the 
Veteran currently experiences as a result of his disability, 
his claim principally hinges upon a mechanical application of 
specifically defined regulatory standards.  The Board is 
mindful of the Veteran's description of his hearing loss and 
the level of noise exposure that he was subjected to during 
service; however, regrettably, the Board is bound by the very 
precise nature of the laws governing evaluations of hearing 
loss disability.  

For the foregoing reasons, the claim for an initial rating 
higher than 10 percent for bilateral hearing loss must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine. However, as the preponderance of the evidence 
is against the claim, the doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.

Extraschedular

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Pursuant to § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

The threshold factor for determining whether or not referral 
for extraschedular consideration is required is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the present appeal, the Veteran's disability is manifested 
by difficulty hearing.  This symptom is contemplated by the 
rating schedule which is based on the ability to understand 
spoken words and hearing acuity at various decibel levels.  
Thus, the rating schedule adequately contemplates the 
Veteran's disability and referral for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating for bilateral hearing loss 
higher than 10 percent is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


